Gilbert, J.
1. The evidence does not show adverse possession by the defendant and his predecessors in title for twenty years.
2. The evidence, without substantial conflict, shows adverse possession, by the defendant, of the land in dispute for more than seven years; but it is in conflict as to whether the defendant’s deed, relied upon as color of title, embraces this land. The jury with all of the evidence before them found against the defendant on this question, and it was the controlling issue. The bri'ef of evidence is not clear and satisfying to us in some respects as to the evidence before the jury. Certain maps and diagrams are mentioned, but they are not incorporated in the record, and parts of the evidence referring to them are therefore meaningless. He who assigns error must show error.

Judgment affirmed.


All the Justices concur.